VNITED STATES DISTRICT COURT FORGHE.BQNTHEBA PIAS RICHGOFRitadl aHQ6/20 Page thddh Number: 1:20-cv-00860. ER
, Date Filed: 1/23/2020

Court Date:
Keybank National Association
Plaintitf
vs
Direct Building Products Corp., and Yoel Deen

Defendant
STATE OF NEW YORK, COUNTY OF WESTCHESTER, SS.: AFFIDAVIT OF SERVICE

Justine Vendittelli . being sworn deposes and Siates that, the Deponent is not @ party herein, is over the age of 18

years and resides in the State of New York.

That on 2/18/2020, at 6:05 PM at 6 Nancy Lane, Spring Valley, NY 10977, Deponent served the within Summons in a
Civil Action and Complaint, Exhibit A - F ; FED.R. CIV. P. 7.4 Corporate Disclosure Statement with the index number and
the filing date of the action were endorsed upon the face of the Papers So served herein. On: Yoel Deen, Defendant therein

named, { hereinafter referred to as “subject').

 

By delivering thereat a true copy of each to MRS. DEEN (Wife), a Person of suitable age and discretion.

Said premises is subject's dwelling house (usual place of abode) within the state. Adescription of MRS. DEEN is as follows:

Sex: Female Color of Skin: White Color of hair: Head wrap Age: 35
Height: Under 5ft Weight: 100-130 Lbs. Other :

above stated address, in a First Class postpaid properly addressed envelope marked "Personal and Confidential" in an official
depository under the exclusive care and custody of the United States Post Office in the State of New York.

| asked the person Spoken to, on whether the Subject was in active military service or financially dependent upon any one
who is in the military service of the United States or of the State of NEW YORK in any Capacity whatever and received a
negative reply. The source of my information and belief are the conversations above narrated. Upon that information and
belief | assert that the recipient is not in the military service of NEW YORK State or of the United States as that term is
defined in either the State or in Federal statutes.

  

    

f55

    

NOTARY PUBLIC STATE OF NY iF [m) Vendittelll
No.01MA6388964; Qualified in Westchester County fig Lict

My Commission Expires March 18, 2023 fal

 

Job #: 2003770
NYS FINEST ING
PO BOX 203

CARLE PLAGE NY 11514
(516) 997-9252

Client's File No,
